Per curiam.
Appellant, Talbot State Bank, filed this action against the City of Columbus to enjoin the prosecution of appellant’s agent in Recorder’s Court for failure to pay a license tax in violation of a city ordinance. The trial court denied appellant’s prayer for injunctive relief on the ground that equity will not interfere with criminal proceedings.
We affirm. OCGA § 9-5-2 provides that equity will neither aid nor restrain the criminal courts in the exercise of their jurisdiction, and will take no part in the administration of the criminal law.
Further, the trial court did not err in concluding that appellant may not relitigate in this action the merits of issues raised in a previous prosecution. OCGA § 9-12-40.
The appellant’s remedy, if any, is to defend the pending prosecution.

Judgment affirmed.


Clarke, C. J., Weltner, P. J., Bell, Hunt, Benham and Fletcher, JJ., concur.